DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2022 has been entered.
 


Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1 and 9 are rejected under 35 U.S.C. 102 a1 as being anticipated by Bergendal et al. (US 2014/0083924).
 	Regarding claim 1, Bergendal et al. discloses “a kettle” (figs.5-6) comprising: 
 	“a kettle body” (fig.6, 31 pointed at the kettle body) and “a kettle lid” (35, 43 and annotated fig.6, i.e., the closure mechanism), “a kettle chamber defined within the kettle body” (31 has an interior cavity), “an ambient environment” (spaces outside the kettle) defined externally to “the kettle body and kettle lid” (see figs.5-6), “a water fill inlet” (annotated fig.6) defined as extending through the kettle lid from the ambient environment toward the kettle chamber, “the kettle lid including a water filling flap and a closure mechanism” (the kettle lid 35 and 43 comprises a water filling flap 43 and a closure mechanism (annotated fig.6)), “the water filling flap being disposed below the water fill inlet and being movable into and out of a sealing position with respect to the water fill inlet” (annotated fig.6 shows the water filling flap 43 being disposed below the water fill inlet. Figs.5-6 shows the flap 43 being movable into and out of a sealing position with respect to the water fill inlet), “the closure mechanism applying a resilient drive force for biasing the water filling flap toward the sealing position” (annotated fig.6 shows the closure mechanism that is configured to applying a resilient drive force for biasing the water filling flap toward the sealing position (fig.5). Para.0044, i.e., The inlet opening in the lid is provided with a rocker 43. The rocker is resiliently arranged in the opening in the lid. When water is poured into the inlet and thus onto the rocker 43, the rocker pivots down to let the water in to the hopper 41); 
 	wherein  
 		(a) “when the water filling flap is out of the sealing position, the kettle chamber is in fluid communication with the ambient environment through the water fill inlet” (fig.6 and para.0044, i.e., The inlet opening in the lid is provided with a rocker 43. The rocker is resiliently arranged in the opening in the lid. When water is poured into the inlet and thus onto the rocker 43, the rocker pivots down to let the water in to the hopper 41.); 
 		(b) “when the water filling flap is in the sealing position, the kettle chamber sealed from fluid communication with the ambient environment through the water fill inlet” (Fig.5 shows the flap move upward since the flap is resiliently controlled); and 
 		(c) “the resilient drive force is configured to be overcome by the weight of water disposed within the water fill inlet, thereby moving the water filling flap out of the sealing position and toward the unsealing position” (annotated fig.6 and para.0044, i.e., The inlet opening in the lid is provided with a rocker 43. The rocker is resiliently arranged in the opening in the lid. When water is poured into the inlet and thus onto the rocker 43, the rocker pivots down to let the water in to the hopper 41.  Examiner noted that the resilient drive force can be overcome by weight of water because when water acting on the flap the force includes the weight of water (i.e., W = mg) when sufficient water fall into the water fill inlet).
 	Regarding claim 9, Bergendal et al. discloses “the kettle lid is pivotally connected to an upper portion of the kettle body” (the kettle lid 43 is pivotally connected to an upper portion of the kettle body 31 via the another section of kettle lid 35).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Taylor (GB 2327333).
 	Regarding claim 2, Bergendal et al. discloses “the water filling flap” (43) is pivotally connected to “a bellows surface of the kettle lid” (annotated fig.6) and “the closure mechanism comprises a filling flap return resilient element” (annotated fig.6, i.e., spring-like biasing mechanism) disposed between “the kettle lid” (35) and “the water filling flap” (43).
 	Bergendal et al. is silent regarding a filling flap return resilient element is a spring.
 	Taylor teaches “a spring” (col.5 at lines 16-20, spring). Bergendal et al. teaches a kettle having a water fill flap. Taylor teaches a kettle having a water fill flap. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bergendal et al. with Taylor, by replacing Bergendal et al.’s resilient element (annotated fig.6) with Taylor’s spring (20), to provide desired type of water flap pivotable control element. One skilled in the art would have found it obvious to substitute Bergendal with Taylor are both recognized by the art for the same purpose of providing pivotal movement. MPEP 2144.06. 
 	Regarding claim 3, Bergendal et al. discloses “the water filling flap is slidably disposed upwardly and downwardly below the water fill inlet and the closure mechanism” (Bergendal et al., 43) is “a return spring” (as explained in claim 1 above. Taylor, 20) which drives “the water filling flap toward said upward position” (Bergendal et al., para. para.0044, i.e., The inlet opening in the lid is provided with a rocker 43. The rocker is resiliently arranged in the opening in the lid. When water is poured into the inlet and thus onto the rocker 43, the rocker pivots down to let the water in to the hopper 41. Fig.5 shows the flap move upward since the flap is resiliently controlled).


 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Tien (US 2014/0251153)
 	Regarding claim 4, Bergendal et al. discloses all the features of claim limitations as set forth above except for the kettle lid has a sealing ring for a sealed connection with the kettle body.
 	Bergendal et al. is silent regarding the lid has a sealing ring for a sealed connection with the body.
 	Tien teaches “the lid has a sealing ring for a sealed connection with the body” (fig.5 shows the sealing ring 23 for seal in between the lid 21 and body 27. Para.0019, i.e., the gasket 23 is pressed between the lid 2] and the container 27. Para.0004, i.e., gasket 18 is ring- shaped). Bergendal et al. teaches dispensing device. Tien teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bergendal et al. with Tien, by adding Tien’s gasket to the modified Bergendal et al.’s peripheral portion of the lid, to provide proper seal for dispense fluid and allow rapid remove gasket for cleaning (abstract) as taught by Tien.
 	Regarding claim 5, modified Bergendal et al. discloses “a sealing ring’ (Tien teaches the sealing ring is disposed at in the gap at the peripheral region of bottom surface of the lid) “is disposed between the water fill inlet and the water filling flap” (Bergendal et al., fig.5 shows the lid 35 and fig.6 the peripheral region of bottom surface of lid is between the filling flap 43 and the water fill inlet 35, then it would have been obvious to use Tien’s seal ring at the peripheral region of bottom surface of lid to provide seal to prevent leakage). Bergendal et al. teaches dispensing device. Tien teaches dispensing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Moore with Tien, by adding Tien’s gasket to the modified Moore’s peripheral portion of the bottom surface of lid, to provide proper seal for dispense fluid and allow rapid remove gasket for cleaning (abstract) as taught by Tien.
 	

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Tien (US 2014/0251153) as applied in claims 4-5 above, and further in view of Baltosser (US 2,701,659)
 	Regarding claim 6, modified Bergendal et al. discloses all the features of claim limitations as set forth above except for the water fill inlet includes an annular groove within which the sealing ring is affixed.
 	Baltosser teaches “the water fill inlet includes an annular groove within which the sealing ring is affixed” (fig.1 shows the water fill inlet (i.e., the opening portion of the container 10) includes an annular groove 16 within which the sealing ring 14 is affixed when lid is closed). Bergendal et al. teaches a container dispenser. Baltosser teaches a dispenser (i.e., container 10 capable of holding fluid). It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Bergendal et al. with Baltosser, by modifying Bergendal et al.’s lid construction according to Baltosser’s lid construction having annular groove and adding Baltosser’s seal ring to Bergendal et al.’s water fill inlet, to provide sealing for two parts (pg.1, col.1) for better sealing as taught by Baltosser.


 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Design Choice. 
	Regarding claim 7, Bergendal et al. discloses “the water fill inlet has the shape of an elliptical truncated cone with a larger upper portion and a smaller lower portion” (Bergendal et al., annotated fig.6 pointed at a bellows surface of the lid having the shape of a elliptical truncated cone with a larger upper portion and a smaller lower portion. Fig.5 shows the top view)
 	Bergendal et al. is silent regarding the shape of a water fill inlet is circular. 
 	However, the applicant has not disclosed that the shape of a water fill inlet is circular solves any stated problem or provides any unexpected results. The examiner notes that the shape of is circular just determines the aesthetic view of a water fill inlet.  As such, the examiner considers this limitation to be a design choice.  Therefore, it would have been obvious as a matter of design choice to modify Bergendal et al. having circular shape of water fill inlet as proposed by the applicant, since the applicant has not disclosed that having circular shape solves any stated problem or provides any unexpected results and it appears that Bergendal et al.’s elliptical shape of water fill inlet would perform equally well, since the shape of a water fill inlet is circular just determines the aesthetic view of a water fill inlet.  


 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Fradet (EP 2502530)
	Regarding claim 8, Bergendal et al. discloses “the kettle lid is connected directly on an upper portion of the kettle body” (fig.6 shows the lid 35 is connected directedly on an upper portion of the kettle body).
 	Bergendal et al. is silent regarding “the kettle lid is locked directly on an upper portion of the kettle body”.
 	Fradet teaches “the kettle lid is locked directly on an upper portion of the kettle body” (para.0009, i.e., a lid and a device for locking the lid on the container comprising first locking means located on the container and second complementary locking means, fixed to the lid. Para.0030, i.e., The cover 5 comprises four radially movable bolts 12 which form the second complementary locking means). Bergendal et al. teaches a container dispenser. Fradet teaches a container dispenser.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Bergendal et al. with Baltosser, by adding Fradet’s locking units to Bergendal et al.’s kettle device, to provide secure connection for holding the kettle lid (para.0008) as taught by Fradet. 







 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bergendal et al. (US 2014/0083924) in view of Von Seidel (US 2012/0145698)
 	Regarding claim 10, modified Bergendal et al. discloses all the features of claim limitations as set forth above except for the kettle is an electric kettle.
 	Von Seidel teaches “an electric kettle” (para.0001, i.e., an electric kettle). Bergendal et al. teaches a container dispenser. Von Seidel teaches a container dispenser.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Bergendal et al. with Von Seidel, modifying Bergendal et al.’s device according to Von Seidel’s electric kettle, to provide desired type of kettle that can be powered by the electricity for purpose of heating (para.0001) as taught by Von Seidel.






    PNG
    media_image1.png
    1527
    1125
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    876
    949
    media_image2.png
    Greyscale






Response to Arguments
 	Applicant's arguments filed 08/14/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “Moore (GB 2327333) in view of Bergendal et al. … by the weight of the water disposed within the water fill inlet …” on pages 4-8. 
 	In response, examiner respectfully disagrees.  Examiner has removed Moore reference. Bergendal et al. teaches the water pour and acting on the rocker and the weight of water disposed within “the water fill inlet” (see annotated fig.6) such that the water or water stream has weight (weight = mass x gravity) acting on the rocker (i.e., a water filling flap) in order to pivot the flap. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761